IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SAMUIEL K. MESSIHA,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1652

FEDERAL NATIONAL
MORTGAGE ASSOCIATION,

      Appellee.

_____________________________/

Opinion filed July 8, 2015.

An appeal from an order of the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Samuiel K. Messiha, pro se, Appellant.

Shenna Stevens of SHD Legal Group P.A., Fort Lauderdale, for Appellee (no
appearance).




PER CURIAM.

      DISMISSED.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.